 

    
Exhibit 10.6
Imation Corp. 2008 Stock Incentive Plan
Stock Option Agreement
This STOCK OPTION AGREEMENT (the “Agreement”) effective as of «GrantDt» is
between Imation Corp., a Delaware corporation (the “Company”), and «Name», an
employee of the Company or one of its Affiliates (the “Participant”), pursuant
to and subject to the terms and conditions of the Imation Corp. 2008 Stock
Incentive Plan (the “Plan”).
The Company desires to provide the Participant with an opportunity to purchase
shares of the Company's common stock, par value $.01 per share (the “Common
Stock”), as provided in this Agreement in order to carry out the purpose of the
Plan. The purpose of this Agreement is to evidence the terms and conditions of a
Non-Qualified Stock Option granted to the Participant under the Plan.
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:
Section 1.    Grant of Non-qualified Stock Option. Effective «GrantDt» (the
“Effective Date”), the Company granted to the Participant the right and option
to purchase all or any part of an aggregate of «NbrShares» shares of Common
Stock on the terms and conditions set forth in this Agreement and in accordance
with the terms of the Plan (the “Option”). The Option is not intended to be an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).
Section 2.    Purchase Price. The purchase price of the shares of Common Stock
subject to the Option shall be «Price» per share.
Section 3.    Term of the Option. The term of the Option (the “Option Period”)
shall be for a period of ten (10) years from the Effective Date, terminating at
the close of business on the tenth anniversary of the Effective Date (the
“Expiration Date”) or such shorter period as provided in Section 6 hereof.
Section 4.    Vesting of the Option. Subject to Section 6 hereof, the Option may
be exercised at any time or from time to time during the Option Period, as to
any part or all of the shares covered thereby in accordance with the following
vesting schedule:
(a)    one third 1/3 of the Option may be exercised at any time on or after the
first anniversary of the Effective Date;
(b)    two thirds 2/3 of the Option may be exercised at any time on or after the
second anniversary of the Effective Date;
(c)    all of the Option may be exercised at any time on or after the third
anniversary of the Effective Date.
Section 5.    Transferability. The Option may not be assigned, transferred
(other than by will or the laws of descent and distribution), pledged,
hypothecated (whether by operation of law or otherwise) or otherwise conveyed or
encumbered, and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Option contrary to the provisions of the Plan or this
Agreement, or the levy of any execution, attachment or similar process upon the
Option, shall be void and unenforceable against the Company and shall constitute
an immediate cancellation of the Option.
Section 6.    Effect of Termination of Employment.
(a)    In the event the Participant shall cease to be employed by the Company
and all

 

--------------------------------------------------------------------------------

 

subsidiaries of the Company for any reason other than (i) Termination for Cause,
(ii) Retirement, (iii) death or Disability or (iv) termination by the Company or
a subsidiary of the Participant's employment with the Company and its
subsidiaries within two (2) years following a Change in Control, the Participant
may exercise the Option to the extent of (but only to the extent of) the number
of vested shares the Participant was entitled to purchase under the Option on
the date of such termination of employment, and the exercise of the Option to
that limited extent may be effected at any time within thirty (30) days after
the date of such termination of employment but not thereafter; provided,
however, that the Option may not be exercised after the Expiration Date.
(b)    In the event the Participant shall cease to be employed by the Company
and its subsidiaries upon Termination for Cause, the Option shall be terminated
as of the date of such termination.
(c)    Except as otherwise provided in Sections 6(b), 6(d) and 6(e), in the
event the Participant shall cease to be employed by the Company and all
subsidiaries of the Company because of Retirement, the Option, to the extent not
previously exercised or forfeited, shall be exercisable to the extent of (but
only to the extent of) the number of vested shares the Participant was entitled
to purchase under the Option on the date of the Participant's Retirement, and
the exercise of the Option to that limited extent may be effected at any time
within three (3) years after the date of the Participant's Retirement but not
thereafter; provided, however, that the Option may not be exercised after the
Expiration Date. If a Participant who has thus retired dies within three
(3) years after the date of the Participant's Retirement and prior to the
Expiration Date, the exercise of the Option to the limited extent provided for
in the first sentence of this Section 6(c) may be effected by the Participant's
estate or by any Person or Persons to whom the Option has been transferred by
will or the applicable laws of descent and distribution at any time within two
(2) years after the date of the Participant's death, but not after the
Expiration Date.
(d)    In the event the Participant dies or is deemed to suffer a Disability
while employed by the Company or a subsidiary, the Option, to the extent not
previously exercised or forfeited, shall be exercisable to the extent of (but
only to the extent of) the number of vested shares the Participant was entitled
to purchase under the Option on the date of the Participant's death or
Disability. In the event of Participant's death, the exercise of the Option to
the limited extent provided for in the first sentence of this Section 6(d) may
be effected by the Participant's estate or by any Person or Persons to whom the
Option has been transferred by will or the applicable laws of descent and
distribution at any time within two (2) years after the date of the
Participant's death, but not after the Expiration Date. In the event of the
Participant's Disability, the exercise of the Option to the limited extent
provided for in the first sentence of this Section 6(d) may be effected by the
Participant at any time within two (2) years after the date of the Participant's
Disability, but not after the Expiration Date.
(e)    In the event the Company or a subsidiary terminates the Participant's
employment with the Company and all subsidiaries of the Company for any reason
other than death, Disability or Termination for Cause within two (2) years
following a Change in Control, the Option shall become immediately exercisable
in full on the date of such termination of employment, and the exercise of the
Option may be effected at any time within six (6) months after the date of the
Participant's termination of employment, but not after the Expiration Date. In
the event that the provisions of this Section 6(e) result in “payments” that are
finally and conclusively determined by a court or Internal Revenue Service
proceeding to be subject to the excise tax imposed by Section 4999 of the Code,
and the Participant has not received any additional cash payment from the
Company relating thereto under the provisions of Section 6 of the Severance
Agreement between the Company and the Participant (the “Severance Agreement”),
the Company shall pay to the Participant an additional amount such that the net
amount retained by the Participant following realization of all compensation
under the Plan that resulted in such “payments,” after allowing for the amount
of such excise tax and any additional federal, state and local income and
employment taxes paid on the additional amount, shall be equal to the net amount
that would

 

--------------------------------------------------------------------------------

 

otherwise have been retained by the Participant if there were no excise tax
imposed by Section 4999 of the Code. If the Participant receives any additional
cash payment from the Company under Section 6 of the Severance Agreement, the
foregoing sentence shall be of no force or effect and the provisions of the
Severance Agreement shall be deemed to supersede the foregoing sentence in its
entirety.
Section 7.    Anti-Dilution and Fundamental Change Adjustments.
(a)    In the event that any dividend or other distribution (whether in the form
of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares of Common Stock or other securities of the Company or other
similar corporate transaction or event affects the shares of Common Stock
covered by the Option such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of the number and type of the shares
covered by the Option and the exercise price of the Option.
(b)    In the event of a proposed Fundamental Change, the Committee may, but
shall not be obligated to:
(i)    with respect to a Fundamental Change that involves a merger or
consolidation, make appropriate provision for the protection of the Option by
the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Code, or any successor
provision) of the Company or such surviving corporation, in lieu of the Option
and shares of Common Stock of the Company, or
 
(ii)    with respect to any Fundamental Change, including, without limitation, a
merger or consolidation, declare, prior to the occurrence of the Fundamental
Change, and provide written notice to the holder of the Option of the
declaration, that the Option, whether or not then exercisable, shall be canceled
at the time of, or immediately prior to the occurrence of, the Fundamental
Change in exchange for payment to the holder of the Option, within 20 days after
the Fundamental Change, of cash (or, if the Committee so elects in lieu of
solely cash, of such form(s) of consideration, including cash and/or property,
singly or in such combination as the Committee shall determine, that the holder
of the Option would have received as a result of the Fundamental Change if the
holder of the Option had exercised the Option immediately prior to the
Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section 7(b)) per share of Common Stock exceeds the exercise price per
share of Common Stock covered by the Option. At the time of the declaration
provided for in the immediately preceding sentence, the Option shall immediately
become exercisable in full and the holder of the Option shall have the right,
during the period preceding the time of cancellation of the Option, to exercise
the Option as to all or any part of the shares of Common Stock covered thereby
in whole or in part, as the case may be. In the event of a declaration pursuant
to this Section 7(b), the Option, to the extent that it shall not have been
exercised prior to the Fundamental Change, shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, the holder of the Option shall not be entitled to
the payment provided for in this Section 7(b) if such Option shall have expired
or been forfeited. For purposes of this Section 7(b) only, “Fair Market Value”
per share of Common Stock means the fair market value, as determined in good
faith by the Committee, of the consideration to be received per share of Common
Stock by the shareholders of the

 

--------------------------------------------------------------------------------

 

Company upon the occurrence of the Fundamental Change, notwithstanding anything
to the contrary provided in this Agreement.
Section 8.    Forfeiture. In the event that after the grant of the Option but
prior to a Change in Control (1) the Company issues a material restatement of an
initial financial statement, and (2) the Participant engaged in intentional
misconduct that caused or contributed to the need for such a restatement because
of material noncompliance by the Company with applicable financial reporting
requirements (a “Forfeiture Event”), the Participant, at the request of the
Committee made within 90 days after the restatement, shall forfeit (and shall
not be entitled to exercise) the portion of the Option, if any, which has not
been exercised prior to the Committee's request. If all or any portion of the
Option shall have been exercised prior to the Committee's request, the
Participant, at the request of the Committee made within 90 days after the
restatement, shall forfeit those Shares, if any, purchased by the Participant
upon the exercise of the Options that are owned by the Participant at the time
of the initial financial statement that is subsequently restated (the
“Forfeitable Shares”) and promptly remit to the Company cash equal to the Net
Dividends (as hereinafter defined) received by the Participant at any time on
the Forfeitable Shares. If the Forfeitable Shares are not owned by the
Participant at the time of the Committee's request, the Participant shall
promptly remit to the Company the “Net Proceeds” (as hereinafter defined) from
any sale, after the issuance of an initial financial statement that is
subsequently restated, of Forfeitable Shares in lieu of the Forfeitable Shares.
“Net Dividends” or “Net Proceeds” shall mean dividends or proceeds, as the case
may be net of taxes paid or payable by the Participant as a result of the
receipt of such dividends and the sale of such Shares in an amount reasonably
determined by the Committee but including interest on the amount of cash repaid
from the date of the receipt by Participant of such dividends or sale proceeds
to the date of payment of such amount to the Company at a rate reasonably
determined by the Committee. The Committee may, but shall not be required by
Participant to, reduce the forfeiture, return and/or payment obligations
hereunder to the extent that the Committee, in its sole and absolute discretion,
shall deem appropriate. Nothing herein shall limit any other rights the Company
shall have by law for misconduct of the Participant that caused or contributed
to the need for such restatement.
Section 9.    Manner of Exercise. Subject to the terms and conditions of this
Agreement, the Option may be exercised by delivering written notice to the Stock
Plan Administrator pursuant to procedures prescribed by the Company from time to
time. Such notice shall state the election to exercise the Option and the number
of shares in respect of which it is being exercised and shall be signed by the
Participant or such other Person entitled to exercise the Option. Such notice
shall be accompanied by payment of the full purchase price of such shares and
applicable federal, state, local and foreign withholding taxes, if any. The
Participant shall deliver to the Company consideration with a value equal to
such purchase price and applicable withholding taxes, if any, payable in whole
or in part as follows: (a) cash, check, bank draft, money order or wire transfer
payable to the order of the Company, (b) shares of Common Stock owned by the
Participant at the time of exercise and/or (c) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. The
value of any share of Common Stock delivered in payment of all or part of the
purchase price or applicable withholding taxes upon the exercise of the Option
shall be the closing sale price of a share of Common Stock on the New York Stock
Exchange as reported on the consolidated transaction reporting system on the
date the Option shall be exercised or, if such Exchange is not open for trading
on such date, on the most recent preceding date on which such Exchange is open
for trading. In the event that the Option shall be exercised pursuant to Section
6(c) or 6(d) hereof by any Person or Persons other than the Participant, such
notice shall be accompanied by appropriate proof of the right of such Person or
Persons to exercise the Option. If the Participant fails to pay the full
purchase price of such shares or applicable withholding taxes, then the Option,
and right to purchase such shares, may be forfeited by the Participant, in the
sole discretion of the Committee. The Option may be exercised in whole or in
part to the extent the Option is exercisable in accordance with the terms of
this Agreement, but only with respect to full shares of Common Stock. No

 

--------------------------------------------------------------------------------

 

fractional shares of Common Stock shall be issued upon exercise of the Option,
but the Company will pay, in lieu thereof, the Fair Market Value of such
fractional share.
Section 10.    Issuance of Shares. Upon exercise of all or any portion of the
Option, the Company will cause to be issued to the Participant the shares of
Common Stock purchased. Notwithstanding anything to the contrary in this
Agreement, the Company's obligation to issue shares of Common Stock shall be
subject to (i) all applicable laws, rules and regulations and such approvals by
any governmental agencies as may be required, including, without limitation, the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, and (ii) the condition that such shares shall have been duly listed on
the New York Stock Exchange. The Participant shall not have any of the rights
and privileges of a shareholder of the Company with respect to the shares of
Common Stock subject to this Option unless and until such shares are issued to
the Participant upon due exercise of the Option.
Section 11.    Taxes. The Participant acknowledges that the Participant will
consult with the Participant's personal tax adviser regarding the income tax
consequences of exercising the Option or any other matters related to this
Agreement. In order to comply with all applicable federal, state, local or
foreign income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the Participant's sole
and absolute responsibility, are withheld or collected from the Participant.
Section 12.    Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
(a)    “Change in Control” means any one of the following events:
 
(i)    the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company's then outstanding shares of Common Stock or the
combined voting power of the Company's then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and (3)
of paragraph (a)(iii) apply); or
 
(ii)    individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
 
(iii)    the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar transaction involving the Company, a sale or other
disposition in a transaction or series of related transactions of all or
substantially all of the Company's assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and

 

--------------------------------------------------------------------------------

 

entities that were the beneficial owners of the Company's outstanding Common
Stock and the Company's outstanding voting securities immediately prior to such
Business Combination beneficially own immediately after the transaction or
transactions, directly or indirectly, more than 50% of the then outstanding
shares of common stock and more than 50% of the combined voting power of the
then outstanding voting securities (or comparable equity interests) of the
entity resulting from such Business Combination (including an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company's assets either directly or through one of more subsidiaries) in
substantially the same proportions as their ownership of the Company's Common
Stock and voting securities immediately prior to such Business Combination, (2)
no person, entity or group (other than a direct or indirect parent entity of the
Company that, after giving effect to the Business Combination, beneficially owns
100% of the outstanding voting securities (or comparable equity interests) of
the entity resulting from the Business Combination) beneficially owns, directly
or indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and (3)
at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
 
(iv)    approval by the stockholders of the dissolution of the Company.
(b)    “Fundamental Change” means a dissolution or liquidation of the Company, a
sale of substantially all of the assets of the Company, or a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation.
(c)    “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
(d)    “Retirement” means retirement as defined under the Imation Corp. Cash
Balance Pension Plan.
(e)    “Stock Plan Administrator” means the Committee or any Director, officer
or agent of the Company designated by the Committee from time to time.
(f)    “Termination for Cause” means termination of Participant's employment
with the Company or an Affiliate for the following acts: (i) the Participant's
gross incompetence or substantial failure to perform his or her duties,
(ii) misconduct by the Participant that causes or is likely to cause harm to the
Company or that causes or is likely to cause harm to the Company's reputation,
as determined by the Company's Board of Directors in its sole and absolute
discretion (such misconduct may include, without limitation, insobriety at the
workplace during working hours or the use of illegal drugs), (iii) failure to
follow directions of the Company's Board of Directors that are consistent with
the Participant's duties, (iv) the Participant's conviction of, or entry of a
pleading of guilty or nolo contendre to, any crime involving moral turpitude, or
the entry of an order duly issued by any federal or state regulatory agency
having jurisdiction in the matter permanently prohibiting the Participant from
participating in the conduct of the affairs of the Company or (v) any breach of
this Agreement that is not remedied within thirty (30) days after receipt of
written notice from the Company specifying such breach in reasonable detail.
Section 13.    Governing Law. The internal law, and not the law of conflicts, of
the State of Delaware will govern all questions concerning the validity,
construction and effect of this Agreement.
Section 14.    Plan Provisions. This Agreement is made under and subject to the
provisions of the

 

--------------------------------------------------------------------------------

 

Plan, and all of the provisions of the Plan are also provisions of this
Agreement. If there is a difference or conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan will
govern. By accepting this Option, the Participant confirms that the Participant
has received a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof, and hereby accepts this Option subject to
all the terms and provisions of the Plan.
Section 15.    No Right to Continue Service or Employment. Nothing herein shall
be construed as giving the Participant the right to continue in the employ or to
provide services to the Company or any Affiliate, whether as an employee or as a
consultant or otherwise, or interfere with or restrict in any way the right of
the Company or any Affiliate to discharge the Participant, whether as an
employee or consultant or otherwise, at any time, with or without cause. In
addition, the Company or any Affiliate may discharge the Participant free from
any liability or claim under this Agreement, unless otherwise expressly provide
herein.
Section 16.    Entire Agreement. Except as specifically provided herein with
regard to the Severance Agreement, (i) this Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to said
subject matter; (ii) all prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement; and
(iii) each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that any agreement, statement or promise that is not
contained in this Agreement or the Plan shall not be valid or binding or of any
force or effect.
Section 17.    Modification. No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Plan, this Agreement and the Option may be amended, altered, suspended,
discontinued or terminated to the extent permitted by the Plan.
Section 18.    Shares Subject to Agreement. The shares covered by the Option
shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 7, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such shares.
The Company shall at all times during the Option Period reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of this Agreement.
Section 19.    Severability. In the event that any provision that is contained
in the Plan or this Agreement is or becomes or is deemed to be invalid, illegal
or unenforceable in any jurisdiction or would disqualify the Plan or this
Agreement for any reason and under any law as deemed applicable by the
Committee, the invalid, illegal or unenforceable provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the purpose or intent of the Plan or this Agreement, such provision
shall be stricken as to such jurisdiction or Option, and the remainder of the
Plan or this Agreement shall remain in full force and effect.
Section 20.    Headings. Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
Section 21.    Participant's Acknowledgments. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee or the Board of Directors of the Company, as appropriate, upon any
questions arising under the Plan or this Agreement. Notwithstanding any of the
provisions hereof, the Participant hereby agrees that the Participant will not
exercise the Option

 

--------------------------------------------------------------------------------

 

granted hereby, and that the Company will not be obligated to issue any shares
to the Participant hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company, including the Board of
Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules and regulations.
Section 22.    Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. This Agreement shall have
no force or effect unless it is duly executed and delivered by the Company.
The Company has caused this Agreement to be signed and delivered as of the date
set forth above.
 

--------------------------------------------------------------------------------

 
IMATION CORP.
 
 
 
Mark Lucas
President and CEO
 
 

 